 



Exhibit 10.3
TRANSFER AGREEMENT
          This Agreement Regarding Change of Position (“Agreement”) is made as
of January 24, 2007 between Gary J. Bench (“Employee”) and CNX Gas Corporation.,
a Delaware corporation (the “Company”).
          WHEREAS, Employee desires to transfer from his position as Senior Vice
President and Chief Financial Officer of the Company to the position of Director
of Tax and Treasury (the “Transfer”); and
          WHEREAS, this change of position requires certain changes in the
compensation arrangements between the Company and Employee, which changes the
parties desire to set forth in this Agreement;
          NOW, THEREFORE, in consideration of the mutual undertakings set forth
below, the receipt, adequacy and legal sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, this Agreement will set
forth the understanding and agreement of the parties with respect to the
Transfer, including the changes to the compensation of employee resulting from
such change of position.
     1. Transfer of Employment. a. Effective February 28, 2007 (the “Effective
Date”), Employee resigns his office as Senior Vice President and Chief Financial
Officer of the Company, and from all other positions as an officer, director
and/or committee member of (a) the Affiliated Companies (meaning the Company and
CONSOL Energy Inc. (“CONSOL”) and any current direct or indirect subsidiary or
affiliate of the Company or CONSOL and any company in which the Company or
CONSOL or any such subsidiary or affiliate is a shareholder or investor), and
(b) any company or entity which Employee serves as an officer, director,
trustee, member or in any other capacity at the request of an Affiliated
Company, and to become the Director of Tax and Treasury of the Company. Employee
covenants and agrees that he will execute any documents necessary to formally
effect any such resignations.
     b. Notwithstanding subsection (a), immediately after the Effective Date,
Employee will continue as an employee of the Company with no break in service
for any reason and he will as of such time assume the position of Director of
Tax and Treasury. As Director of Tax and Treasury, Employee will report to the
Chief Financial Officer of the Company and he will have such duties and
responsibilities as may be assigned to him by the Chief Financial Officer of the
Company.
     2. Modifications to Compensation. In connection with Employee’s Transfer,
the parties agree as follows:
     a. The Employee will continue to be compensated at his current base salary
through the Effective Date, in accordance with the Company’s regular payroll
practices.
     b. Employee shall receive the short-term incentive payout award for 2006
under the Company’s 2006 Short-Term Incentive Compensation program in the
ordinary course in his capacity as and for his performance as Senior Vice
President and Chief Financial Officer of the Company in 2006.





--------------------------------------------------------------------------------



 



     c. Effective immediately after the Effective Date, as Director of Tax and
Treasury, Employee will (i) be a Salary Grade 13 employee, (ii) have a base
salary of $120,000 per year, payable in accordance with the Company’s regular
payroll practices, (iii) have a short-term incentive opportunity of 20% of base
salary, (iv) have a long-term incentive opportunity of 30% of base salary, and
(v) be entitled to such other benefits as other employees in similar positions
in accordance with the personnel policies of the Company (which benefits do not
include a car allowance or financial planning assistance). The Employee
acknowledges and agrees that the foregoing terms are subject to change from time
to time in the sole and absolute discretion of the Company.
     d. Immediately after the Effective Date, Employee shall continue to accrue
and be entitled to benefits accrued under any tax qualified retirement plans of
the Company in which he participates, if any, in accordance with the terms of
such plans.
     3. Modifications to Employee Stock Options. The following describes all of
the Company stock options granted to Employee by the Company prior to the
Effective Date (“Employee Options”).

                                                                      Number of
                  Number of                     Vested,   Number of   No. of  
Unvested     Number of           Unexercised   Unvested   Unvested   Options    
Shares           Options as of   Options as   Options   Retained     Underlying
          the   of the   Surrendered   after Date of   Unexercised   Option  
Agreement   Agreement   as of Effective   Effective Grant   Options   Price  
Date   Date   Date   Date
8/8/05
    79,074     $ 16.00       19,768       59,306       0       59,306  
4/28/06
    45,779     $ 28.50       0       45,779       16,531       25,248  

All Employee Options were granted under the CNX Gas Corporation Equity Incentive
Plan (“LTIC Plan”) and pursuant to the applicable Award Agreement (the “Award
Agreement”). As summarized in the above table, in connection with Employee’s
Transfer and in consideration of his continued employment, Employee agrees to
surrender 16,531 options with a Grant Date of April 28, 2006 as of the Effective
Date. At the Company’s request, Employee shall execute an amended Award
Agreement to reflect such change. Employee shall retain all other Employee
Options he now holds, subject to the terms of the LTIC Plan and the Award
Agreement, including the applicable vesting schedule.
     4. Modifications to Performance Share Units under the Long-Term Incentive
Program. The following describes all of the performance share units under the
Company’s Long-Term Incentive Compensation Program for the performance period
from October 11, 2006 to December 31, 2009 granted to Employee by the Company
prior to the Effective Date (“PSUs”).

                                            Number of Unvested   Number of PSUs
  Number of PSUs     PSUs as of the   Surrendered as of   Retained after the
Grant Date   Agreement Date   Effective Date   Effective Date
10/11/06
    23,892       18,892       5,000  

2



--------------------------------------------------------------------------------



 



All PSUs were granted under the LTIC Plan and pursuant to the applicable Award
Agreement (the “PSU Award Agreement”). As summarized in the above table, in
connection with Employee’s Transfer and in consideration of his continued
employment, Employee agrees to surrender 18,892 PSUs with a Grant Date of
October 11, 2006 as of the Effective Date. At the Company’s request, Employee
shall execute an amended PSU Award Agreement to reflect such change. Employee
shall retain 5,000 PSUs which he now holds, subject to the terms of the LTIC
Plan and the LTIC Award Agreement, including the applicable vesting schedule.
     5. Intentionally Omitted.
     6. No Right to Continued Employment. Notwithstanding anything in this
Agreement to the contrary, Employee acknowledges and agrees that both before and
after the Effective Date, he is an employee “at will” and nothing in this
Agreement or otherwise grants Employee any rights to continued employment with
any Affiliated Company.
     7. Transition Duties. From the date of this Agreement to the Effective
Date, Employee shall continue to perform and carry out the duties and
responsibilities of his position as Senior Vice President and Chief Financial
Officer in good faith, in a diligent manner to the best of his ability. Without
limiting the generality of the foregoing, such duties and responsibilities shall
include (i) the execution of the Company’s Annual Report on Form 10-K for the
year ended December 31, 2006, in his capacity as Chief Financial Officer, and
the execution of the certifications required to be filed and/or furnished by the
Chief Financial Officer in connection therewith, and (ii) cooperating in the
transition of his duties and responsibilities within his department and to his
successor. Following the Effective Date, Employee agrees to assist his successor
to the office of Chief Financial Officer as to matter related to the Company of
which Employee has knowledge, as requested by the Chief Financial Officer.
     8. Waiver of Other Compensation. Except as provided in this Agreement,
Employee does not waive any compensation, benefits or rights that may have
accrued in his capacity as an employee, contractually or otherwise, including,
without limit, any right to any salary, contributions, fees or benefits, or any
right to continued participation in any compensation plans, programs or
arrangements of any of the Affiliated Companies, subject to the terms of such
plans, programs or arrangements.
     9. Publicity. Employee acknowledges that the Company is required by law to
publicly disclose this Agreement and the terms hereof. Employee hereby agrees to
refrain from directly or indirectly engaging in publicity or any other action or
activity (whether such action or activity reflects adversely or not upon any
Affiliated Company) with respect to any Affiliated Company, their respective
officers, directors, employees, and business, or with regard to his employment
or the change in the status of his employment or any of the matters set forth
herein.
     10. Confidentiality. Except to the extent disclosure is required by law,
Employee agrees to keep the terms of this Agreement strictly confidential.
Employee shall not, unless compelled by law or judicial process to do so,
disclose or discuss, directly or indirectly, its terms with anyone other than
his attorney and financial advisors, provided that they, as a condition of
receiving such information, also agree to keep such terms confidential.

3



--------------------------------------------------------------------------------



 



     11. Authority/Non-Disparagement/Return of Materials/Cooperation/. Employee
and the Company hereby agree to the following:
          a. Employee acknowledges that effective as of the date of this
Agreement, he is not authorized to speak for or otherwise obligate the Company
with the express written approval of the Company’s President and Chief Executive
Officer.
          b. Except as otherwise required by law, Employee will not make,
publish or disseminate any derogatory statements or comments (including, without
limitation, to an Affiliated Company’s customers, prospective customers,
employees and vendors), whether orally or in writing, about any of the
Affiliated Companies or their business, officers, directors, shareholders or
employees, or take any action which a reasonable person would expect, directly
or indirectly, to impair the goodwill, business reputation or good name of any
of them; and the officers and directors of the Company will not make, publish or
disseminate any derogatory statements or comments, whether orally or in writing,
about Employee, or take any action which a reasonable person would expect,
directly or indirectly, to impair his good will, business reputation or good
name.
          c. Promptly following the Effective Date, Employee will deliver to the
Company (and each Affiliated Company where applicable) the originals and all
copies of documents, records, notebooks, notes, memoranda, correspondence,
computer disks and computer tapes, and inventions (collectively, the “Company
Materials”) then in Employee’s possession or under Employee’s control, whether
prepared by Employee or by others, relating to his duties as Senior Vice
President and Chief Financial Officer of the Company.
     12. Remedies. In the event that either party breaches or otherwise fails to
observe any covenant, agreement or duty herein described, as determined by an
arbitrator, a court or any other body of competent jurisdiction, the other party
shall be entitled to any remedy set forth herein, as well as any other remedy
available at law or in equity.
     13. Unfair Treatment; Acknowledgement of Alternative Arrangement. a. By
entering into this Agreement, neither Employee nor the Company (including its
directors, officers, and other agents) admits, in any way, that he or it treated
the other party unlawfully, wrongfully, or unfairly. To the contrary, the
Transfer is being effected at the request of Employee and each party expressly
denies having violated the other party’s rights or having harmed the other party
in any way.
          b. Employee acknowledges and agrees that if he resigned his position
as Senior Vice President and Chief Financial Officer and did not remain an
employee of the Company, he would have been eligible to receive a one-time
separation arrangement from the Company, including separation compensation and
special treatment of his Employee Options; that he has elected to remain an
employee of the Company and to forego such separation arrangement; and that the
form and amount of such separation compensation will not be offered or paid to
him in the future if he or the Company terminates his employment in the future.
The Transfer is Employee’s voluntary election.

4



--------------------------------------------------------------------------------



 



     14. Consultation with Counsel. Employee acknowledges that he has carefully
read and fully understands all the provisions and effects of this Agreement
after having had the opportunity to consult and thoroughly discuss all its
aspects with an attorney of his own choice; that he is voluntarily entering into
this Agreement; and that neither the Company (or any Affiliated Company) nor its
(or their) agents or attorneys made any representation or promise concerning the
terms or effects of this Agreement other than those contained herein.
     15. Arbitration. Employee and the Company waive any right to a court
(including jury) proceeding and instead agree to submit any dispute over the
application, interpretation, validity, or any other aspect of this Agreement to
binding arbitration in Pittsburgh, Pennsylvania consistent with the application
of the Federal Arbitration Act and the employment discrimination or comparable
procedural rules of the American Arbitration Association (“AAA”) before an
arbitrator who is a member of the National Academy of Arbitrators (“NAA”) out of
a Pittsburgh area panel of fifteen (15) arbitrators to be supplied by the AAA.
Only true neutrals will be eligible for consideration as arbitrators, and under
no circumstances will AAA furnish the names of individuals who represent
employees, unions or companies. The fees and costs charged by AAA and the fees
charged and the expenses incurred by the neutral arbitrator selected shall be
borne equally by the Company and Employee. This section will not limit the
Company’s ability to seek immediate and/or preliminary injunctive relief against
Employee in court for Employee’s breach of his post-employment obligations
hereunder.
     16. Modification. If any arbitrator, court, or other authority determines
that any term, condition, clause, or other provision of this Agreement is void
or invalid, he, she or it will have discretion to modify such term, condition,
clause, or other provision of this Agreement to make it valid, or,
alternatively, if he, she or it declines to make such a modification and leaves
it invalid, the remaining portions of this Agreement will remain in full force
and effect.
     17. Governing Law. Except as preempted by federal law, this Agreement will
be subject to interpretation and application consistent with Pennsylvania law,
without regard to its conflict of laws principles.
     18. Entire Agreement. This Agreement, together with the LTIC Plan and all
applicable Award Agreements except as modified by this Agreement, represent the
entire agreement of the parties with respect to the subject matter contained
herein, and any amendments shall be ineffective unless they are written and
signed by all parties and/or their duly authorized representatives.
     19. Successors and Assigns. This Agreement is binding on the Company’s
successors and assigns, including any change in control of the Company.
     20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same agreement.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     This TRANSFER AGREEMENT is made effective the date first above written.

             
 
      EMPLOYEE      
Stephen W. Johnson
      /s/ Gary J. Bench    
 
           
Witness
      Gary J. Bench    

                  Attest:       CNX GAS CORPORATION    
 
               
Stephen W. Johnson
      By:   /s/ Nicholas J. DeIuliis    
 
                        Name: Nicholas J. DeIuliis             Title: President
and Chief Executive Officer    

6